       Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

     - against -
                                      No. 19 Cr. 850 (JSR)
PARKER H. PETIT and
WILLIAM TAYLOR

     Defendants.




               MEMORANDUM OF LAW IN SUPPORT OF
              WILLIAM TAYLOR’S MOTION IN LIMINE #9:
    TO REQUIRE THE GOVERNMENT TO PROVE THE PREREQUISITES
  FOR ADMISSION OF CERTAIN ALLEGED COCONSPIRATOR STATEMENTS
                OUTSIDE THE PRESENCE OF THE JURY
           AND PRIOR TO ADMITTING THEM INTO EVIDENCE




                                        QUINN EMANUEL URQUHART
                                        & SULLIVAN, LLP
                                        William Weinreb
                                        Michael Packard
                                        111 Huntington Ave., Suite 520
                                        Boston, MA 02199
                                        Tel: (617) 712-7100
                                        Fax: (617) 712-7200
                                        billweinreb@quinnemanuel.com
                                        michaelpackard@quinnemanuel.com

                                        William Burck
                                        Daniel Koffmann
                                        51 Madison Avenue, 22nd Floor
                                        New York, New York
                                        Tel: (212) 849-7000
                                        Fax: (212) 849-7100
                                        williamburck@quinnemanuel.com
                                        danielkoffmann@quinnemanuel.com

                                        Attorneys for Defendant William Taylor
              Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 2 of 8




                                                 TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

                                                                   Cases

United States v. Asaro,
  No. 14 Cr. 26(ARR), 2015 WL 5841804, at *2 (E.D.N.Y. Oct. 7, 2015) ................................ 3

United States v. Atehortva,
  17 F.3d 546, 552 (2d Cir. 1994) ................................................................................................ 4

Cordero v. United States,
  No. 01 Cr. 74 (SAS), 2010 WL 5347624, at *3 (S.D.N.Y. Dec. 28, 2010) .............................. 2

United States v. Diaz,
  176 F.3d 52, 83 (2d Cir. 1999) .................................................................................................. 2

United States v. DiCarlo,
  131 F. Supp. 2d 537, 539 (S.D.N.Y. 2001) ............................................................................... 5

United States v. Garcia-Torres,
  280 F.3d 1, 4 (1st Cir. 2002) ..................................................................................................... 4

United States v. Gigante,
  166 F.3d 75, 82 (2d Cir. 1999) .............................................................................................. 2, 3

United States v. Heatley,
  994 F. Supp. 483, 490 (S.D.N.Y. 1998) ................................................................................ 1, 6

United States v. Russo,
  302 F.3d 37, 45 (2d Cir. 2002) .................................................................................................. 2

                                                      Rules and Regulations

Fed. R. Evid. 103(d) ........................................................................................................................ 5

Fed. R. Evid. 104(c)(3) ................................................................................................................... 5

Fed. R. Evid. 801(d)(2)(E) .................................................................................................. 1, 2, 3, 4




                                                                       i
            Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 3 of 8




       Defendant William Taylor respectfully submits this memorandum of law in support of his

motion in limine to require the government to prove the prerequisites for admission of certain

alleged coconspirator statements outside the presence of the jury and prior to admitting them into

evidence.

                                          ARGUMENT

       The Court should not permit the government to introduce statements from eight of the

twelve unindicted coconspirators it has identified to the defense—specifically, Majed al

Tarayjem, Bassam El Hage, Bill McLaughlin, Tom Johnston, Mark Diaz, Christopher Cashman,

Brent Miller, and David Nix—unless, and until, the Court finds these individuals qualify as

coconspirators within the meaning of Rule 801(d)(2)(E). Although it often makes sense to admit

coconspirator statements subject to connection under Rule 104, doing so here would be

improper. This is because (1) the government is so unlikely to be able to establish that these

individuals’ statements qualify under Rule 801(d)(2)(E), and (2) it appears a material portion of

what the government intends to offer into evidence consists of these individuals’ statements. In

these circumstances, a curative instruction given at the end of trial will not be sufficient to purge

the taint of this evidence, and the prejudice to Mr. Taylor will be extreme. Rather than risk the

possibility of having to declare a mistrial at the end of the trial, the Court should require the

government to demonstrate that Majed al Tarayjem, Bassam El Hage, Bill McLaughlin, Tom

Johnston, Mark Diaz, Christopher Cashman, Brent Miller, and David Nix are coconspirators

within the meaning of Rule 801(d)(2)(E) prior to admitting their statements under the

coconspirator exception. See, e.g., United States v. Heatley, 994 F. Supp. 483, 490 (S.D.N.Y.

1998) (Sotomayor, J.) (encouraging the government to “seek from the Court an advance ruling




                                                 1
            Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 4 of 8




on any potentially doubtful evidence under the Bourjaily standard which it might seek to

introduce at trial”).1

        The government will not be able to meet its burden with respect to these individuals

because there is no documentary evidence sufficient under Rule 801(d)(2)(E) to establish the

existence of a conspiracy, nor is there any indication that testimony will suffice, either. A

statement may qualify for admission under Rule 801(d)(2)(E) upon a showing “that a conspiracy

existed that included the defendant and the declarant; and second, that the statement was made

during the course of and in furtherance of that conspiracy.” United States v. Gigante, 166 F.3d

75, 82 (2d Cir. 1999). Mere association between the declarant and the defendant is not enough.

There “must be a conspiracy with some specific criminal goal,” because it “is the unity of

interests stemming from a specific shared criminal task that justifies Rule 801(d)(2)(E) in the

first place.” Id. at 83. A statement may qualify if the objective of the conspiracy is tortious or

otherwise wrongful, even if not criminal per se. See, e.g., United States v. Russo, 302 F.3d 37,

45 (2d Cir. 2002).       In order to make the required showing, the government must offer

“independent corroborating evidence” in addition to the statements being offered as

coconspirator statements, because “these hearsay statements are presumptively unreliable.”

United States v. Diaz, 176 F.3d 52, 83 (2d Cir. 1999); accord Cordero v. United States, No. 01

Cr. 74 (SAS), 2010 WL 5347624, at *3 (S.D.N.Y. Dec. 28, 2010).

        There is no reason to believe that there will be evidence establishing that the eight

individuals identified above were engaged in a conspiracy for purposes of Rule 801(d)(2)(E).

For example, Majed al Tarayjem and Bassam El Hage worked at the company identified as


        1
            Unless otherwise noted, we have omitted internal citations, quotation marks, and
alterations from citations in this brief. We have also shrunk lengthy website names using bit.ly’s
URL shortener.


                                                2
          Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 5 of 8




Distributor-4 in the Indictment. The evidence will show that they made arm’s-length purchases

from MiMedx seeking the best possible terms for their own company. There is no reason to

think they knew (or cared about) how MiMedx accounted for the transaction, whether it met the

prerequisites for revenue recognition under GAAP and SEC standards, and what auditors and

investors knew about the transaction. The most the evidence is likely to show is that MiMedx

personnel, including Mr. Taylor, communicated to them that Distributor-4’s business was

important to MiMedx. That has nothing to do with a conspiracy to mislead investors, commit

accounting fraud, or achieve any other improper objective. The evidence will show that Mr.

Taylor and these witnesses were nothing more than counterparties to a business deal. That is not

sufficient under Rule 801(d)(2)(E). See Gigante, 166 F.3d at 83 (admission of statements under

Rule 801(d)(2)(E) requires “unity of interests”); cf. United States v. Asaro, No. 14 Cr. 26 (ARR),

2015 WL 5841804, at *2 (E.D.N.Y. Oct. 7, 2015) (defendant who extorted business owner was

not part of conspiracy with business owner simply “because he wished for the business to

succeed and profit”).

       Bill McLaughlin and Tom Johnston are in a similar position.               They worked at

Distributor-1 and Distributor-3, respectively, and the government does not intend to call either of

them as witnesses. And while it appears that the CEOs of those distributors will claim they

committed misconduct in their arrangements with MiMedx, there is no indication from the

discovery that Mr. McLaughlin or Mr. Johnston were complicit in that misconduct or otherwise

engaged in a conspiracy with Mr. Taylor. As to Mr. Johnston, for example, the only conspiracies

he appears to have been part of are a fraud he and Brian Martin carried out on MiMedx and a

separate fraud they carried out involving fake sales of another company’s products. Similarly,

while Mr. McLaughlin appears to have been aware of certain facts the government will allege




                                                3
          Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 6 of 8




were inconsistent with MiMedx recognizing revenue from Distributor-1, there is no basis to

suggest that he was part of any conspiracy within the meaning of Rule 801(d)(2)(E).

       Nor is there any apparent basis to find that Mark Diaz, Christopher Cashman, Brent

Miller, and David Nix—all of whom worked at MiMedx—are coconspirators. The discovery

reflects that each of these individuals played at most an immaterial role in negotiating the five

transactions at issue in the Indictment, in determining how to account for those transactions, in

communicating with auditors and accounting staff about these transactions, or in anything

relevant to this case aside from the logistics of processing and fulfilling orders. That minimal

involvement is not enough for them to be considered coconspirators. See United States v.

Garcia-Torres, 280 F.3d 1, 4 (1st Cir. 2002) (for purposes of Rule 801(d)(2)(E), “it is hard to

imagine how someone furnishing a peripheral service to a . . . conspiracy could be deemed to

‘join’ that conspiracy unless he knew both that the . . . conspiracy existed and that the peripheral

service being furnished was designed to foster the conspiracy”); cf. United States v. Atehortva,

17 F.3d 546, 552 (2d Cir. 1994) (evidence was insufficient for conspiracy conviction of

defendant hired to help in kidnapping in absence of evidence that defendant “knew of the

existence of the . . . conspiracy and knowingly joined and participated in it”).         What the

government appears to be trying to do is to introduce otherwise hearsay emails exchanged among

MiMedx employees that it recognizes are not business records and, even if they were, contain

inadmissible hearsay within hearsay. For example, the emails quoted in paragraph 30 of the

Indictment involved only Brent Miller, Mark Diaz, and David Nix—not Bill Taylor or Pete Petit.

The only apparent basis for designating these individuals as coconspirators is the government’s

desire to evade the rule against hearsay and introduce these emails into evidence.




                                                 4
          Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 7 of 8




        Admitting statements from these individuals subject to connection would be

inappropriate because the likelihood the government will be able to make the connection is so

low and the risk of prejudice from putting the statements before the jury is so high. Courts

should “conduct a jury trial so that inadmissible evidence is not suggested to the jury by any

means,” Fed. R. Evid. 103(d), and they should “conduct any hearing on a preliminary question so

that the jury cannot hear it if . . . justice so requires,” Fed. R. Evid. 104(c)(3). This is particularly

true for witnesses like Majed al Tarayjem and Bassam El Hage, who are foreign businessmen for

whom English is not their first language and who may have no familiarity with U.S. business

customs and practices, much less with GAAP and SEC accounting standards. Permitting the

government to put their words before the jury without Mr. Taylor having an opportunity to elicit

the necessary context on cross-examination is extremely prejudicial.

        Nor would a later instruction cure that prejudice. The trial is likely to be lengthy and

complex—and is occurring at what no doubt will be a difficult time in the lives of many jurors—

thereby raising the risk that jurors will become confused and unable to remember which hearsay

statements ultimately were excluded and stricken and which were admitted. Cf. United States v.

DiCarlo, 131 F. Supp. 2d 537, 539 (S.D.N.Y. 2001) (refusing to admit evidence under Rule

404(b) in a “complex but reasonably focused case” where it “would so hopelessly confuse the

jury as to substantially outweigh, both in terms of unfair prejudice and of confusion, any possible

probative value”). And for statements the government is most likely to highlight during the trial,

the prejudice could be so great that the only remedy would be to declare a mistrial. The Court

should not risk such a colossal waste of effort, particularly when judicial resources are as

precious as they are right now.




                                                   5
          Case 1:19-cr-00850-JSR Document 73 Filed 10/06/20 Page 8 of 8




       In these circumstances, the Court should require the government to establish admissibility

first, rather than admitting the statements subject to connection. See Heatley, 994 F. Supp. at

490. Whatever minimal inconvenience this may impose is far smaller than the prejudice to Mr.

Taylor of erroneous admission and the prospect of a potential mistrial.

                                        CONCLUSION

       For the foregoing reasons, the Court should require the government to prove the

prerequisites for admission of certain alleged coconspirator statements outside the presence of

the jury and prior to admitting them into evidence.


Dated: Boston, Massachusetts                 QUINN EMANUEL URQUHART
       October 5, 2020                       & SULLIVAN, LLP

                                              /s/ William Weinreb
                                             William Weinreb
                                             Michael Packard
                                             111 Huntington Ave., Suite 520
                                             Boston, MA 02199
                                             Tel: (617) 712-7100
                                             Fax: (617) 712-7200
                                             billweinreb@quinnemanuel.com
                                             michaelpackard@quinnemanuel.com

                                             William Burck
                                             Daniel Koffmann
                                             51 Madison Avenue, 22nd Floor
                                             New York, New York
                                             Tel: (212) 849-7000
                                             Fax: (212) 849-7100
                                             williamburck@quinnemanuel.com
                                             danielkoffmann@quinnemanuel.com

                                             Attorneys for Defendant William Taylor




                                                6
